Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 19 November 2018.  These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
JP 2012-209295, JP 2005-45167, JP 4591684 and WO 2012/090935 cited in the information disclosure statement of 28 February 2019 have been considered with respect to the provided English abstracts. JP 2005-195715 cited in the information disclosure statement of 28 February 2019 has been considered with respect to the provided English translation.
CN 102924069 and the office from the Chinese Patent Office cited in the information disclosure statement of 31 December 2019 have been considered with respect to the provided English translations. CN 1217812 cited in the information disclosure statement of 31 December 2019 has been considered with respect to the relevancy given in the office action from the Chinese Patent Office. U.S. patent application 16/302704 cited in the information disclosure statement of 28 February 2019 has only been considered with respect to the specification, drawings and claims filed with the application.
Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
There is no teaching or suggestion in the cited art of record of a ferrite magnet having a formula of A1-xRx(Fe12-yMey)z, where A is at least one of Ca, Sr, Ba and Pb; M is Co or Co and Zn; R is La and optionally at least one of Bi and a rare earth element (including Y); x=0.71-0.84; y is 0.30-0.60, 0.80<z<1.1; 1.60<x/y<4.00;  where the magnet comprises a ferrite phase having a magnetoplumbite structure and an orthoferrite phase in and amount of less than 28 mol%. 
The closest art are U.S. patent application publication 2013/0285779 and JP 2012-209295. These references teach ferrite magnet comprising a ferrite phase having a magnetoplumbite structure and an orthoferrite phase and having the formula having a formula of Ca1-x-yLaxAyFe2n-zCoz, where A is at least one of Sr and Ba and x is 0.2-0.65 or 0.2-0.6. The taught amounts of La (x) are less than that claimed and there is no suggestion in the art to increase the taught amounts so that they at least overlap the claimed x range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/11/22